DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-36 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 21-36 are stated below.
Regarding independent Claims 21, 27 and 30, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “obtaining, by a node device of a key receiver, a first derived key that is distributed by a node device of a key distributor, wherein the first derived key is derived from a derived key of the key distributor based on a service data permission type of the key receiver, wherein the first derived key is a symmetric encryption key, and wherein obtaining the first derived key comprises obtaining, by the node device of the key receiver, the first derived key encrypted by a user public key of the key receiver from a distributed database of a blockchain; encrypting service data based on the first derived key to obtain encrypted service data, comprising: encrypting the service data by using the first derived key to obtain first encrypted service data, wherein the encrypted service data comprises the first encrypted service data, encrypting the service data by using an encryption key to obtain second encrypted service data, and encrypting a decryption key corresponding to the encryption key by using the first derived key to obtain encrypted key data, wherein the encrypted service data comprises the second encrypted service data and the encrypted key data; and sending the encrypted service data to the blockchain, wherein the encrypted service data is recorded in the distributed database of the blockchain after the blockchain performs consensus verification on the encrypted service data” in combination with all the elements of the claims respectively. 
The dependent claims 22-26, 28-29, 35-36 and 31-34 are allowable due to its dependence on independent claims 21, 27 and 30 respectively.

The closest prior art made of record are:
Garagiola et al. (US2019/0149325) teaches method and system for blockchain transaction privacy. Storing a broadcast encryption tree comprising a set of cryptographic keys disposed in a hierarchical tree format, distributing a partial set of keys from the broadcast encryption tree to each respective peer from among a group of peers included in a blockchain network.  Receiving, from a user device, an identification of at least one peer included in the group of peers for processing a blockchain transaction, selecting a subset of keys from among the set of cryptographic keys in the broadcast encryption tree which enables at least one peer to decrypt transactions and doesn't enable the remaining peers included in the group of peers to decrypt transactions, and transmitting broadcast encryption information about the selected subset of keys to the user device for performing encryption of the transactions.
Kumar (US2017/0244679) teaches method and system for diversifying a base symmetric key. A symmetric key that is stored at a device may be received.  A public key from a remote entity may also be received at the device.  A derived key may be generated based on a one way function between the symmetric key that is stored at the device and the public key that is received from the remote entity.  The derived key may be encrypted with the public key and transmitted to the remote entity.  The encryption of the derived key with the public key may provide secure transmission of the derived key to an authorized remote entity with a private key that may be used to decrypt the encrypted derived key. 
Ben-Ari (US2018/0343114) teaches method and system for executing cryptographically secure transactions in a network comprising a public ledger. Associating a first proposed transaction with a public keys smart contract and associating at least a second transaction including private data and public data in said network with a cryptographically secure transaction. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/
Primary Examiner, Art Unit 2495